Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 12/20/2019.
Claims 1-20 are presented for examination.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0099531 to Chidambaram et al. teaches a method for securing and automating process management systems using distributed sensors and distributed ledger of digital transactions including hashing Internet of Things (IoT) data and transmitting the hash values along with the IoT data in encrypted form.
US 10,366,315 to Kumar et al. teaches a method for generating a quick response (QR) grid associated with a digital document, wherein the generated information comprises a footer which includes a hash of a payload.
US 2019/0044726 to Macieira et al. teaches method for secure aggregation of IOT messages including the hashing of each data value and hashing the aggregated value.
US 2018/0130158 to Atkinson et al. teaches agents and systems for rights management including hashing data and sending the hash and original data in encrypted form.
US 2018/0063159 to Naughton-Green et al. teaches a method for providing security service in a communications system including a footer which contains a hash of a body of the transmitted data.
 US 9,251,097 to Kumar et al. teaches a method for redundancy key management including a footer that comprises digest vector nodes of a tree hash, leaf hashes and/or root hashes.
US 2013/0268771 to Blankenbeckler at al. teaches a digital rights management method for accessing content from an intelligent storage including a secure message with an encrypted body message and a footer having a SHA-256 HMAC of the message body.
US 2013/0179947 to Kline, III et al. teaches a method for decentralized online data transfer and synchronization including a footer that contains a SHA HMAC of a union of a message header and ciphertext.
US 7,770,015 Goldman et al. teaches system of signatures for multiple encoding wherein the encodings are hashed to produce hashes corresponding to each encoding; the hashes are combined together; the combined hashes are encrypted to produce a multiple encoding signature. In some embodiments, the hashes are encrypted individually to produce individual signatures to be combined into a multiple encoding signature. The multiple encoding signature may be packaged into together with one or more corresponding documents or data.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9 and 14, and their respective dependent claims, are allowable over the prior art of record, including Chidambaram, Kumar, Macieira, Blankenbeckler, Goldman and the remaining references cited by the storing, by the data source device, the hash for each data segment of the plurality of data segments as part of a message footer of a data message, calculating, by the data source device, a further hash comprising a combination of the plurality of data segments and the hash for each data segment of the plurality of data segments and storing, by the data source device, the further hash as part of the message footer of the data message, in view of the other limitations of the claim, as specified in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497